Exhibit 10.2
 
 
 
 
Caterpillar Inc.
 
2006 Long-Term Incentive Plan
 
(Amended and Restated through Fifth Amendment)
 
 
 
Section 1.
Establishment, Objectives and Duration
 
1.1.  Establishment.  Subject to the approval of the stockholders of Caterpillar
Inc., a Delaware corporation (the “Company”), the Company has established the
Caterpillar Inc. 2006 Long-Term Incentive Plan (the “Plan”), as set forth
herein.  The Plan supersedes and replaces all prior equity and non-equity
long-term incentive compensation plans or programs maintained by the Company;
provided that, any prior plans of the Company shall remain in effect until all
awards granted under such prior plans have been exercised, forfeited, canceled,
expired or otherwise terminated in accordance with the terms of such grants.
 
1.2.  Purpose.  The Plan is intended to provide certain present and future
employees and Directors cash-based incentives, stock-based incentives and other
equity interests in the Company thereby giving them a stake in the growth and
prosperity of the Company and encouraging the continuance of their services with
the Company or its Subsidiaries.
 
1.3.  Effective Date. The Plan is effective as of the later of (a) the date the
Plan is adopted by the Board or (b) the date the Company’s stockholders approve
the Plan (the “Effective Date”).  The Plan will be deemed to be approved by the
stockholders if it receives the affirmative vote of the holders of a majority of
the shares of stock of the Company present or represented and entitled to vote
at a meeting duly held in accordance with the applicable provisions of the
Certificate of Incorporation or Bylaws of the Company.
 
1.4.  Duration.  The Plan shall remain in effect, subject to the right of the
Company’s Board of Directors to amend or terminate the Plan at any time pursuant
to Section 16, until all Shares subject to the Plan shall have been purchased or
granted according to the Plan’s provisions.  However, in no event may an Award
be granted under the Plan on or after the tenth anniversary of the Effective
Date.  Upon termination of the Plan, no Awards may be granted but Awards
previously granted shall remain outstanding in accordance with the terms of the
Plan and the applicable Award Document.
 
 
Section 2.
Definitions and Construction
 
When a word or phrase appears in the Plan with the initial letter capitalized,
and the word or phrase does not commence a sentence, the word or phrase shall
generally be given the meaning ascribed to it in this Section unless a clearly
different meaning is required by the context.  The following words and phrases
shall have the following meanings:
 
2.1.  “Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Performance Shares or Performance Units.
 
2.2.  “Award Document” means any agreement, contract, or other written
instrument that evidences an Award granted to the Participant under the Plan and
sets forth the terms and provisions applicable to such Award.
 
2.3.  “Award Gain” means (a) with respect to a given Option exercise, the
product of (X) the excess of the Fair Market Value of a Share on the date of
exercise over the Option Price times (Y) the number of shares as to which the
Option was exercised at that date, and (b) with respect to any other settlement
of an Award granted to the Participant, the Fair Market Value of the cash or
Shares paid or payable to the Participant (regardless of any elective deferral
pursuant to Section 13) less any cash or the Fair Market Value of any Shares or
property (other than an Award that would have itself then been forfeitable
hereunder and excluding any payment of tax withholding) paid by the Participant
to the Company as a condition of or in connection such settlement.
 
2.4.  “Board”. means the Board of Directors of the Company.
 
2.5.  “Cause”. means, except as otherwise provided in an Award Document, a
willful engaging in gross misconduct materially and demonstrably injurious to
the Company.  For this purpose, “willful” means an act or omission in bad faith
and without reasonable belief that such act or omission was in or not opposed to
the best interests of the Company.
 
2.6.  “Change of Control”. means the occurrence of any of the following events:
(a) any person becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 15 percent or more of the combined voting power of the Company’s
then outstanding common stock, unless the Board by resolution negates the effect
of this provision in a particular circumstance, deeming that resolution to be in
the best interests of Company stockholders; (b) during any period of two
consecutive years, there shall cease to be a majority of the Board comprised of
individuals who at the beginning of such period constituted the Board; (c) the
stockholders of the Company approve a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
representing (either by remaining outstanding or by being converted into voting
securities of the surviving entity) less than fifty percent of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or (d) Company
stockholders approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of its assets.
 
2.7.  “Code”. means the Internal Revenue Code of 1986, as amended from time to
time, or any successor legislation thereto.
 
2.8.  “Committee”. means the Compensation Committee of the Board, appointed to
administer the Plan, as provided in Section 3.
 
2.9.  “Company”. means Caterpillar Inc., a Delaware corporation, and any
successor to such entity as provided in Section 18.
 
2.10.  “Director”. means any individual who is a member of the Board.
 
2.11.  “Disability”. means, unless otherwise provided for in an employment,
change of control or similar agreement in effect between the Participant and the
Company or a Subsidiary or in an Award Document, (a) in the case of an Employee,
the Employee qualifying for long-term disability benefits under any long-term
disability program sponsored by the Company or Subsidiary in which the Employee
participates, and (b) in the case of a Director, the inability of the Director
to engage in any substantial gainful business activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death, or which has lasted or can be expected to last for a continuous
period of not less than 12 months, as determined by the Committee, based upon
medical evidence.
 
2.12.  “Effective Date”. means the date specified in Section 1.3.
 
2.13.  “Employee”. means any employee of the Company or any Subsidiary.
 
2.14.  “Exchange Act”. means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.
 
2.15.  “Fair Market Value”. means, as of any given date, the fair market value
of a Share on a particular date determined by such methods or procedures as may
be established from time to time by the Committee.  Unless otherwise determined
by the Committee, the Fair Market Value of a Share as of any date shall be the
mean between the high and low prices at which the Share is traded on the New
York Stock Exchange for that date or, if no prices are reported for that date,
the prices on the next preceding date for which prices were
reported.  Notwithstanding the foregoing, unless otherwise determined by the
Committee, for purposes of Section 6.5(d) of the Plan, Fair Market Value means
the actual price at which the Shares used to acquire Shares are sold.
 
2.16.  “Family Member” means any (a) child; (b) stepchild; (c) grandchild; (d)
parent; (e) stepparent; (f) grandparent; (g) spouse; (h) former spouse; (i)
sibling; (j) niece; (k) nephew; (l) mother-in-law; (m) father-in-law; (n)
son-in-law; (o) daughter-in-law; (p) brother-in-law; or (q) sister-in-law of the
Participant (including adoptive relationships).  Family Member also shall mean
any person sharing in the Participant’s household (other than a tenant or an
employee).
 
2.17.  “Good Reason”. means, except as otherwise provided in an Award Document,
the occurrence of any of the following circumstances (unless such circumstances
are fully corrected by the Company before a Participant’s termination of
employment):
 
 (a) the Company’s assignment of any duties materially inconsistent with the
Participant’s position within the Company, or which have a significant adverse
alteration in the nature or status of the responsibilities of the Participant’s
employment; or
 
(b)  a material reduction by the Company in the Participant’s annual base
salary, unless such reduction is part of a compensation reduction program
affecting all similarly situated management employees.
 
2.18.  “Incentive Stock Option”. or “ISO” means the right to purchase Shares
pursuant terms and conditions that provide that such right will be treated as an
incentive stock option within the meaning of Code Section 422, as described in
Section 6.
 
2.19.  “Long Service Separation” means, except as otherwise provided in an Award
Document, a termination of employment with the Company or a Subsidiary after the
attainment of age 55 and the completion of ten or more years of service with the
Company and/or its Subsidiaries.  Notwithstanding the foregoing and
notwithstanding anything in an Award Document to the contrary, for purposes of
determining whether a Participant has incurred a Long Service Separation, the
last period of continuous service with Progress Rail Services, Inc. and/or its
subsidiaries and affiliates (“Progress Rail”) prior to May 16, 2006 shall be
considered service with the Company and/or its Subsidiaries, subject to such
administrative rules that the Committee (or its delegate) determines are
appropriate and provided such participant was employed by Progress Rail on May
16, 2006.
 
2.20.  “Named Executive Officer”. means a Participant who is one of the group of
covered employees as defined in the regulations promulgated under Code Section
162(m), or any successor provision or statute.
 
2.21.  “Nonqualified Stock Option”. or “NQSO”. means the right to purchase
Shares pursuant to terms and conditions that provide that such right will not be
treated as an Incentive Stock Option, as described in Section 6.
 
2.22.  “Option”. means an Incentive Stock Option or a Nonqualified Stock Option,
as described in Section 6.
 
2.23.  “Option Price”. means the per share price of a Share available for
purchase pursuant to an Option.
 
2.24.  “Participant”. means an Employee, prospective Employee, Director,
beneficiary or any other person who has outstanding an Award granted under the
Plan, and includes those former Employees and Directors who have certain
post-termination rights under the terms of an Award granted under the Plan.
 
2.25.  “Performance-Based Exception”. means the exception for performance-based
compensation from the tax deductibility limitations of Code Section 162(m).
 
2.26.  “Performance Period”. means the time period during which performance
goals must be achieved with respect to an Award, as determined by the Committee.
 
2.27.  “Performance Share”. means an Award granted to a Participant, as
described in Section 9.
 
2.28.  “Performance Unit”. means an Award granted to a Participant, as described
in Section 9.
 
2.29.  “Period of Restriction”. means the period during which the transfer of
Shares of Restricted Stock is limited in some way, and the Shares are subject to
a substantial risk of forfeiture, as provided in Section 8.
 
2.30.  “Permitted Transferee” means any one or more of the following: (a) Family
Members; (b) a trust in which the Participant and/or Family Members have more
than fifty percent of the beneficial interest; (c) a foundation in which the
Participant and/or Family Members control the management of the assets; or (d)
any other entity in which the Participant and/or Family Members own more than
fifty percent of the voting interests.
 
2.31.  “Plan”. means the Caterpillar Inc. 2006 Long-Term Incentive Plan, as set
forth herein.
 
2.32.  “Restricted Stock”. means an Award granted to a Participant pursuant to
Section 8.
 
2.33.  “Section 16 Officer” means any Employee who is considered an officer of
the Company for purposes of Section 16 of the Exchange Act.
 
2.34.  “Share” or “Shares”. means shares of common stock of the Company.
 
2.35.  “Stock Appreciation Right” or “SAR”. means an Award, granted alone or in
connection with a related Option, designated as an SAR, pursuant to the terms of
Section 7.
 
2.36.  “Subsidiary”. means any corporation, partnership, joint venture,
affiliate, or other entity in which the Company is at least a majority-owner of
all issued and outstanding equity interests or has a controlling interest.
 
2.37.  “Tandem SAR”. means a SAR that is granted in connection with a related
Option pursuant to Section 7, the exercise of which shall require forfeiture of
the right to purchase a Share under the related Option (and when a Share is
purchased under the Option, the Tandem SAR shall similarly be forfeited).
 
2.38.  “Non-Tandem SAR”. means a SAR that is granted independently of any
Options, as described in Section 7.
 
 
Section 3.
Administration
 
3.1.  Plan Administration.  The Committee, or any other committee appointed by
the Board, shall administer the Plan.  The Committee or other committee
appointed to administer the Plan shall consist of not less than two non-Employee
Directors of the Company, within the meaning of Rule 16b-3 of the Exchange Act
and not less than two outside directors, within the meaning of Code Section
162(m).  The Board may, from time to time, remove members from, or add members
to, the Committee.  Members of the Board shall fill any vacancies on the
Committee.  Acts of a majority of the Committee at a meeting at which a quorum
is present, or acts reduced to or approved in writing by unanimous consent of
the members of the Committee, shall be valid acts of the Committee.
 
3.2.  Authority of the Committee.  Except as limited by law or by the
Certificate of Incorporation or Bylaws of the Company, and subject to the
provisions herein, the Committee shall have full power to select Employees,
prospective Employees and Directors who shall participate in the Plan; determine
the sizes and types of Awards; determine the terms and conditions of Awards in a
manner consistent with the Plan; construe and interpret the Plan and any
agreement or instrument entered into under the Plan; establish, amend, or waive
rules and regulations for the Plan’s administration; and amend the terms and
conditions of any outstanding Award to the extent such terms and conditions are
within the sole discretion of the Committee as provided in the Plan and subject
to Section 16.  Further, the Committee shall make all other determinations,
which may be necessary or advisable for the administration of the Plan.  As
permitted by law, the Committee may delegate the authority granted to it herein.
 
3.3.  Electronic Administration. The Committee may, in its discretion, utilize a
system for complete or partial electronic administration of the Plan and may
replace any written documents described in the Plan with electronic
counterparts, as appropriate.
 
3.4.  Decisions Binding.  All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders and resolutions of
the Board shall be final, conclusive and binding on all persons, including the
Company, its stockholders, Employees, Participants, and their estates and
beneficiaries.
 
 
Section 4.
Shares Subject to the Plan and Maximum Awards
 
 4.1.
Shares Available for Awards.

 
  (a)  The Shares available for Awards may be either authorized and unissued
Shares or Shares held in or acquired for the treasury of the Company.  The
aggregate number of Shares that may be issued or used for reference purposes
under the Plan or with respect to which Awards may be granted shall not exceed
twenty million (20,000,000) Shares, subject to adjustment as provided in Section
4.3.  In addition, seventeen million six hundred thousand (17,600,000) Shares
authorized but unissued pursuant to the Caterpillar Inc. 1996 Stock Option and
Long-Term Incentive Plan shall be reserved and available for grant under the
Plan.  Notwithstanding the foregoing, the aggregate number of Shares with
respect to which ISOs may be granted shall not exceed the number specified
above, and provided further, that up to an aggregate of twenty percent (20%) of
the authorized Shares under the Plan may be issued with respect to Awards of
Restricted Stock and up to an aggregate of twenty percent (20%) of the
authorized Shares under the Plan may be issued with respect to Awards of
Performance Shares.
 
  (b)  Upon:
 
    (i)  a payout of a Non-Tandem SAR or Tandem SAR in the form of cash;
 
    (ii) a cancellation, termination, expiration, forfeiture, or lapse for any
reason (with the exception of the termination of a Tandem SAR upon exercise of
the related Options, or the termination of a related Option upon exercise of the
corresponding Tandem SAR) of any Award; or
 
    (iii)  payment of an Option Price or payout of any Award with previously
acquired Shares or by withholding Shares which otherwise would be acquired on
exercise or issued upon such payout,
 
the number of Shares underlying any such Award that were not issued as a result
of any of the foregoing actions shall again be available for the purposes of
Awards under the Plan.  In addition, in the case of any Award granted in
substitution for an award of a company or business acquired by the Company or a
Subsidiary, Shares issued or issuable in connection with such substitute Award
shall not be counted against the number of Shares reserved under the Plan, but
shall be available under the Plan by virtue of the Company’s assumption of the
plan or arrangement of the acquired company or business.
 
4.2.  Individual Participant Limitations.  Unless and until the Committee
determines that an Award to a Named Executive Officer shall not be designed to
comply with the Performance-Based Exception, the following rules shall apply to
grants of such Awards under the Plan:
 
   (a)  Subject to adjustment as provided in Section 4.3, the maximum aggregate
number of Shares (including Options, SARs, Restricted Stock and Performance
Shares to be paid out in Shares) that may be granted in any one fiscal year to a
Participant shall be 800,000 Shares.
 
   (b)  Except as otherwise provided in Section 7.5(b) regarding SAR exercise,
the maximum aggregate cash payout (including Performance Units and Performance
Shares paid out in cash) with respect to Awards granted in any one fiscal year
that may be made to any Participant shall be $5 million.
 
4.3.  Adjustments in Authorized Shares.  In the event of any change in corporate
capitalization, such as a stock split, or a corporate transaction, such as any
merger, consolidation, separation, including a spin-off, or other distribution
of stock or property of the Company, any reorganization (whether or not such
reorganization comes within the definition of such term in Code Section 368) or
any partial or complete liquidation of the Company, an adjustment shall be made
in the number and class of Shares available for Awards, the number and class of
and/or price of Shares subject to outstanding Awards granted under the Plan and
the number of Shares set forth in Sections 4.1 and 4.2, to prevent dilution or
enlargement of rights.  Such adjustment shall be made in a manner determined by
the Committee, in its sole discretion, to be appropriate and equitable;
provided, however, that (a) no such adjustment shall cause an increase in the
fair value of an Award for purposes of Statement of Financial Accounting
Standards No. 123 (revised 2004) or any successor thereto; and (b) the number of
Shares subject to any Award shall always be a whole number by rounding any
fractional Share (up or down) to the nearest whole Share.
 
 
Section 5.
Eligibility and Participation
 
5.1.  Eligibility.  Persons eligible to participate in the Plan include all
current and future Employees (including officers), persons who have been offered
employment by the Company or a Subsidiary (provided that such prospective
Employee may not receive any payment or exercise any right relating to an Award
until such person begins employment with the Company or Subsidiary), and
Directors, as determined by the Committee.
 
5.2.  Participation.  Subject to the provisions of the Plan, the Committee shall
determine and designate, from time to time, the Employees, prospective
Employees, and Directors to whom Awards shall be granted, the terms of such
Awards, and the number of Shares subject to such Award.
 
5.3.  Foreign Participants.  In order to assure the viability of Awards granted
to Participants employed in foreign countries, the Committee may provide for
such special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy, or custom.  Moreover, the Committee may
approve such supplements to, or amendments, restatements, or alternative
versions of the Plan as it may consider necessary or appropriate for such
purposes without thereby affecting the terms of the Plan as in effect for any
other purpose; provided, however, that no such supplements, amendments,
restatements, or alternative versions shall increase the share limitations
contained in Section 4 of the Plan.
 
 
Section 6.
Stock Options
 
 6.1.
Grant of Options.

 
  (a)  Option Grant. Subject to the terms and provisions of the Plan, Options
may be granted to one or more Participants in such number, upon such terms and
provisions, and at any time and from time to time, as determined by the
Committee, in its sole discretion.  The Committee may grant either Nonqualified
Stock Options or (in the case of Options granted to Employees) Incentive Stock
Options, and shall have complete discretion in determining the number of Options
of each granted to each Participant, subject to the limitations of Section
4.  Each Option grant shall be evidenced by a resolution of the Committee
approving the Option grant.
 
  (b)  Award Document.  All Options shall be evidenced by an Award
Document.  The Award Document shall specify the Option Price, the term of the
Option, the number of Shares subject to the Option, and such other provisions as
the Committee shall determine, and which are not inconsistent with the terms and
provisions of the Plan.  The Award Document shall also specify whether the
Option is to be treated as an ISO within the meaning of Code Section 422.  If
such Option is not designated as an ISO, such Option shall be a NQSO.
 
6.2.  Option Price.  The Committee shall designate the Option Price for each
Share subject to an Option under the Plan, provided that such Option Price shall
not be less than 100% of the Fair Market Value of Shares subject to an Option on
the date the Option is granted, and which Option Price may not be subsequently
changed by the Committee except pursuant to Section 4.3.  With respect to a
Participant who owns, directly or indirectly, more than 10% of the total
combined voting power of all classes of the stock of the Company or any
Subsidiary, the Option Price of Shares subject to an ISO shall be at least 110%
of the Fair Market Value of such Shares on the ISO’s grant date.
 
6.3.  Term of Options.  Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant, but in no event
shall be exercisable later than the 10th anniversary of the grant
date.  Notwithstanding the foregoing, with respect to ISOs, in the case of a
Participant who owns, directly or indirectly, more than 10% of the total
combined voting power of all classes of the stock of the Company or any
Subsidiary, no such ISO shall be exercisable later than the fifth anniversary of
the grant date.
 
6.4.  Exercise of Options. Options granted under this Section 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant, and shall be set forth in the applicable
Award Document.  Notwithstanding the preceding sentence, the Fair Market Value
of Shares to which ISOs are exercisable for the first time by any Participant
during any calendar year (under all plans of the Company and its Subsidiaries)
may not exceed $100,000.  Any ISOs that become exercisable in excess of such
amount shall be deemed NQSOs to the extent of such excess.  If the Award
Document does not specify the time or times at which the Option shall first
become exercisable, such an Option shall become fully vested and exercisable by
the Participant on the third anniversary of the grant date.
 
6.5.  Payment. Options granted under this Section 6 shall be exercised by the
delivery of a notice of exercise to the Company (or its designated agent(s)),
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares.  The Option Price upon
exercise of any Option shall be payable to the Company in full either:
 
  (a)  in cash or its equivalent, or
 
  (b)  by tendering previously acquired Shares having an aggregate Fair Market
Value at the time of exercise equal to the total Option Price, or
 
  (c)  by cashless exercise through delivery of irrevocable instructions to a
broker to promptly deliver to the Company the amount of proceeds from a sale of
shares having a Fair Market Value equal to the purchase price.
 
6.6.  Termination of Employment or Service as a Director.  The Committee, in its
sole discretion, shall set forth in the applicable Award Document the extent to
which a Participant shall have the right to exercise the Option or Options
following termination of his or her employment with the Company or any
Subsidiary or following termination of his or her service as a Director.  Such
provisions need not be uniform among all Options issued pursuant to the Plan,
and may reflect distinctions based on the reasons for such termination,
including, but not limited to, termination for Cause or for Good Reason, or
reasons relating to the breach or threatened breach of restrictive
covenants.  Subject to Section 15, in the event that a Participant’s Award
Document does not set forth such provisions, the following provisions shall
apply:
 
  (a)  Long Service Separation, Death or Disability. If a Participant’s
employment with the Company and/or any Subsidiary or service as a Director
terminates by reason of Long Service Separation, death or Disability, to the
extent that the Option is not exercisable, all Shares covered by his or her
Options shall immediately become fully vested and shall remain exercisable until
the earlier of (i) the remainder of the term of the Option, or (ii) 60 months
from the date of such termination.  In the case of the Participant’s death, the
Participant’s beneficiary or estate may exercise the Option.
 
  (b)  Termination for Cause. If a Participant’s employment with the Company
and/or any Subsidiary or service as a Director terminates for Cause, all Options
granted to such Participant shall expire immediately and all rights to purchase
Shares (vested or nonvested) under the Options shall cease upon such
termination.
 
  (c)  Other Termination. If a Participant’s employment with the Company and/or
any Subsidiary or service as a Director terminates for any reason other than
Long Service Separation, death, Disability, or for Cause, all Options shall
remain exercisable until the earlier of (i) the remainder of the term of the
Option, or (ii) 60 days from the date of such termination.  In such
circumstance, the Option shall only be exercisable to the extent that it was
exercisable as of such termination date and shall not be exercisable with
respect to any additional Shares.  Notwithstanding the foregoing or anything
herein or in an Award Document to the contrary, the Committee, in its sole
discretion, shall have the authority to extend the period during which an Option
is exercisable pursuant to this Section 6.6(c) to a period that is no longer
than the earlier of (A) the remainder of the term of the Option, or (B) 60
months from the date of the Participant’s termination of employment.
 
6.7.  Restrictions on Shares. The Committee may impose such restrictions on any
Shares acquired pursuant to the exercise of an Option granted under this Section
6 as it may deem advisable, including, without limitation, restrictions under
applicable Federal securities laws, under the requirements of any stock exchange
or market upon which such Shares are then listed and/or traded, and under any
blue sky or state or foreign securities laws applicable to such Shares.
 
 6.8.
Transferability of Options.

 
  (a)  Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.  Further, all ISOs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant.
 
  (b)  Nonqualified Stock Options. NQSOs may only be transferred in accordance
with this Section 6.8(b).
 
    (i)  Except as otherwise provided in paragraph (ii) below or in an Award
Document, no NQSO shall be assignable or transferable by a Participant other
than by will, by the laws of descent and distribution or pursuant to a Domestic
Relations Order (as such term is defined in Section 414(p)(1)(B) of the Code).
 
    (ii)  NQSOs (whether vested or unvested) held by (A) Participants who are
Section 16 Officers; (B) Participants who are Directors; or (C) any Participants
who previously held the positions in clauses (A) and (B) may be transferred by
gift or by domestic relations order to one or more Permitted Transferees.  NQSOs
(whether vested or unvested) held by all other Participants and by Permitted
Transferees may be transferred by gift or by domestic relations order only to
Permitted Transferees upon the prior written approval of the Company’s Director
of Compensation + Benefits.
 
6.9  Accleration of Vesting.   Notwithstanding anything in this Section 6 to the
contrary, the Committee, in its sole discretion, shall have the authority to
accelerate the vesting of Options at any time.
 
Section 7.
Stock Appreciation Rights
 
 7.1
Grant of SARs.

 
  (a)  SAR Grant.  Subject to the terms and provisions of the Plan, SARs may be
granted to Participants in such number, upon such terms and provisions, and at
any time and from time to time, as determined by the Committee in its sole
discretion.  The Committee may grant Non-Tandem SARs, Tandem SARs, or any
combination of these forms of SARs.  The Committee shall have complete
discretion in determining the number of SARs granted to each Participant
(subject to Section 4) and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to such SARs.  The Committee
shall designate, at the time of grant, the grant price of a Non-Tandem SAR,
which grant price shall not be less than 100% of the Fair Market Value of a
Share on the grant date of the SAR.  The grant price of Tandem SARs shall equal
the Option Price of the related Option.  Grant prices of SARs shall not
subsequently be changed by the Committee, except pursuant to Section 4.3.
 
  (b)  Award Document.  All SARs shall be evidenced by an Award Document.  The
Award Document shall specify the grant price, the term of the SAR, and such
other provisions as the Committee shall determine, and which are not
inconsistent with the terms and provisions of the Plan.
 
7.2.  Term of SARs.  The term of a SAR granted under the Plan shall be
determined by the Committee, in its sole discretion; provided, however, that
unless otherwise designated by the Committee, such term shall not exceed ten
years from the grant date.
 
 
7.3.  Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option.  A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.  Notwithstanding any other provision of the Plan to the contrary,
with respect to a Tandem SAR granted in connection with an ISO:  (i) the Tandem
SAR will expire no later than the expiration of the underlying ISO; (ii) the
value of the payout with respect to the Tandem SAR may be for no more than 100%
of the difference between the Option Price of the underlying ISO and the Fair
Market Value of the Shares subject to the underlying ISO at the time the Tandem
SAR is exercised; and (iii) the Tandem SAR may be exercised only when the Fair
Market Value of the Shares subject to the ISO exceeds the Option Price of the
ISO.
 
7.4.  Exercise of Non-Tandem SARs.  Non-Tandem SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them.
 
7.5.  Payment of SAR Amount.
 
  (a)  Upon exercise of a SAR, a Participant shall be entitled to receive
payment from the Company in an amount determined by multiplying:
 
    (i)  The excess of the Fair Market Value of a Share on the date of exercise
over the grant price; by
 
    (ii)  The number of Shares with respect to which the SAR is exercised.
 
  (b)  Unless otherwise provided in the Award Document, the payment upon SAR
exercise may be in cash, in Shares of equivalent value, or in some combination
thereof.  If, and to the extent that the payment upon SAR exercise is made in
cash, such cash payment shall not be subject to the limitation of Section
4.2(b).
 
7.6.  Termination of Employment or Service as a Director. The Committee, in its
sole discretion, shall set forth in the applicable Award Document the extent to
which a Participant shall have the right to exercise the SAR or SARs following
termination of his or her employment with the Company or any Subsidiary or
following termination of his or her service as a Director.  Such provisions need
not be uniform among all SARs issued pursuant to the Plan, and may reflect
distinctions based on the reasons for such termination, including, but not
limited to, termination for Cause or for Good Reason, or reasons relating to the
breach or threatened breach of restrictive covenants.  Subject to Section 15, in
the event that a Participant’s Award Document does not set forth such
provisions, the following provisions shall apply:
 
  (a)  Long Service Separation, Death or Disability. If a Participant’s
employment with the Company and/or any Subsidiary or service as a Director
terminates by reason of Long Service Separation, death or Disability, to the
extent that the SARs are not exercisable, all of his or her SARs shall
immediately become fully vested and shall remain exercisable until the earlier
of (i) the remainder of the term of the SAR, or (ii) 60 months from the date of
such termination.  In the case of the Participant’s death, the Participant’s
beneficiary or estate may exercise the SAR.
 
  (b)  Termination for Cause. If a Participant’s employment with the Company
and/or any Subsidiary or service as a Director terminates for Cause, all SARs
shall expire immediately and all rights thereunder shall cease upon such
termination.
 
  (c)  Other Termination. If a Participant’s employment with the Company and/or
any Subsidiary or service as a Director terminates for any reason other than
Long Service Separation, death, Disability, or for Cause, all SARs shall remain
exerciseable until the earlier of (i) the remainder of the term of the SAR, or
(ii) 60 days from the date of such termination.  In such circumstance, the SAR
shall only be exercisable to the extent it was exercisable as of such
termination date and shall not be exercisable with respect to any additional
SARs.  Notwithstanding the foregoing or anything herein or in an Award Document
to the contrary, the Committee, in its sole discretion, shall have the authority
to extend the period during which a SAR is excercisable pursuant to this Section
6.6(c) to a period that is no longer than the earlier of (A) the remainder of
the term of the SAR, or (B) 60 months from the date of the Participant’s
termination of employment.
 
7.7.  Transferability of SARs.  SARs may only be transferred in accordance with
this Section 7.7.
 
  (a)  Except as otherwise provided in paragraph (b) below or in an Award
Document, no SAR shall be assignable or transferable by a Participant other than
by will, by the laws of descent and distribution or pursuant to a Domestic
Relations Order (as such term is defined in Section 414(p)(1)(B) of the Code).
 
  (b)  SARs held by (i) Participants who are Section 16 Officers; (ii)
Participants who are Directors; or (iii) any Participants who previously held
the positions in clauses (i) and (ii) may be transferred by gift or by domestic
relations order to one or more Permitted Transferees.  SARs held by all other
Participants and by Permitted Transferees may be transferred by gift or by
domestic relations order to Permitted Transferees only upon the prior written
approval of the Company’s Director of Compensation and Benefits.
 
  (c)  Notwithstanding the foregoing, with respect to a Tandem SAR granted in
connection with an ISO, no such Tandem SAR may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.
 
  7.8  Acceleration of Vesting.  Notwithstanding anything in this Section 7 to
the contrary, the Committee, in its sole discretion, shall have the authority to
accelerate the vesting of SARs at any time.
 
 
Section 8.
Restricted Stock
 
 8.1.
Grant of Restricted Stock.

 
  (a)  Grant of Restricted Stock.  Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock to Participants in such amounts as the Committee shall
determine.
 
  (b)  Award Document.  All shares of Restricted Stock shall be evidenced by an
Award Document.  The Award Document shall specify the Period or Periods of
Restriction (consistent with the next sentence), the number of Shares of
Restricted Stock granted, and such other provisions as the Committee shall
determine pursuant to Section 8.3 or otherwise, and which shall not be
inconsistent with the terms and provisions of the Plan.  Shares of Restricted
Stock not in excess of five percent of the number of shares that may be issued
with respect to Awards of Restricted Stock, as provided in Section 4.1, may have
a Period or Periods of Restriction as determined by the Committee in its sole
discretion, and any other shares of Restricted Stock shall have a Period of
Restriction, as determined by the Committee, that shall not lapse in any respect
until on or after the third anniversary of the grant date.  If no Period of
Restriction is set forth in the Award Document, the transfer and any other
restrictions shall lapse (i) to the extent of one-third of the Shares (rounded
to the nearest whole) covered by the Restricted Stock Award on the third
anniversary of the grant date, (ii) to the extent of two-thirds of the Shares
(rounded to the nearest whole) covered by the Restricted Stock Award on the
fourth anniversary of the grant date, and (iii) to the extent of 100% of the
Shares covered by the Restricted Stock Award on the fifth anniversary of the
grant date.
 
8.2.  Other Restrictions.  Subject to Section 10 herein, the Committee may
impose such other conditions and/or restrictions on any Shares of Restricted
Stock granted pursuant to the Plan as it may deem advisable including without
limitation, a requirement that Shares will not be issued until the end of the
applicable Period of Restriction, a requirement that Participants pay a
stipulated purchase price for each Share of Restricted Stock, restrictions based
upon the achievement of specific performance goals (Company-wide,
Subsidiary-wide, divisional, and/or individual), time-based restrictions on
vesting, which may or may not be following the attainment of the performance
goals, sales restrictions under applicable shareholder agreements or similar
agreements, and/or restrictions under applicable Federal or state securities
laws.  The Company shall retain the certificates representing Shares of
Restricted Stock in the Company’s possession until such time as all conditions
and/or restrictions applicable to such Shares have been satisfied.  Except as
otherwise provided in this Section 8 or in any Award Document, Shares of
Restricted Stock covered by each Restricted Stock grant made under the Plan
shall become freely transferable by the Participant after the last day of the
applicable Period of Restriction.
 
8.3.  Voting Rights.  Unless otherwise designated by the Committee at the time
of grant, Participants to whom Shares of Restricted Stock have been granted
hereunder may exercise full voting rights with respect to those Shares during
the Period of Restriction.
 
8.4.  Dividends and Other Distributions.  Unless otherwise designated by the
Committee at the time of grant, Participants holding Shares of Restricted Stock
granted hereunder shall be credited with regular cash dividends paid with
respect to the underlying Shares while they are so held during the Period of
Restriction.  The Committee may apply any restrictions to the dividends that the
Committee deems appropriate.  Without limiting the generality of the preceding
sentence, if the grant or vesting of Shares of Restricted Stock granted to a
Named Executive Officer is designed to comply with the requirements of the
Performance-Based Exception, the Committee may apply any restrictions it deems
appropriate to the payment of dividends declared with respect to such Shares of
Restricted Stock, such that the dividends and/or the Shares of Restricted Stock
maintain eligibility for the Performance-Based Exception.  In the event that any
dividend constitutes a derivative security or an equity security pursuant to the
rules under Section 16 of the Exchange Act, such dividend shall be subject to a
vesting period equal to the remaining vesting period of the Shares of Restricted
Stock with respect to which the dividend is paid.
 
8.5.  Termination of Employment or Service as a Director. The Committee, in its
sole discretion, shall set forth in the applicable Award Document the extent to
which the Participant shall have the right to receive unvested Shares of
Restricted Stock following termination of the Participant’s employment with the
Company and/or its Subsidiaries or termination of service as a Director.  Such
provisions need not be uniform among all Shares of Restricted Stock issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination of employment including; but not limited to, termination of
employment for Cause or for Good Reason, or reasons relating to the breach or
threatened breach of restrictive covenants; provided, however that, except in
the cases of terminations connected with a Change of Control and terminations by
reason of death or Disability, the vesting of Shares of Restricted Stock that
qualify for the Performance-Based Exception and that are held by Named Executive
Officers shall not occur before the time they otherwise would have, but for the
employment termination.  Subject to Section 15, in the event that a
Participant’s Award Document does not set forth such termination provisions, the
following termination provisions shall apply:
 
  (a)  Death and Disability. Unless the Award qualifies for the
Performance-Based Exception, if a Participant’s employment with the Company
and/or any Subsidiary or service as a Director is terminated due to death or
Disability, all Shares of Restricted Stock of such Participant shall immediately
become fully vested on the date of such termination and any restrictions shall
lapse.
 
  (b)  Other Termination. If a Participant’s employment with the Company and/or
any Subsidiary or service as a Director is terminated for any reason other than
death or Disability all Shares of Restricted Stock that are unvested at the date
of termination shall be forfeited to the Company.
 
8.6.  Acceleration of Vesting.  Notwithstanding anything in this Section 8 to
the contrary, the Committee, in its sole discretion, shall have the authority to
accelerate the vesting of Shares of Restricted Stock at any time.
 
8.7.  Transferability.  Except as provided in this Section 8, the Shares of
Restricted Stock granted herein may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, voluntarily or involuntarily, until the
end of the applicable Period of Restriction established by the Committee and
specified in the Award Document, or upon earlier satisfaction of any other
conditions, as specified by the Committee in its sole discretion and set forth
in the Award Document.  All rights with respect to the Restricted Stock granted
to a Participant under the Plan shall be available during his or her lifetime
only to such Participant.
 
 
Section 9.
Performance Units and Performance Shares
 
9.1.
Grant of Performance Units/Shares.

 
  (a)  Grant of Performance Unit/Shares.  Subject to the terms of the Plan,
Performance Units and/or Performance Shares may be granted to Participants in
such amounts and upon such terms, and at any time and from time to time, as
shall be determined by the Committee, which shall not be inconsistent with the
terms and provisions of the Plan and shall be set forth in an Award Document.
 
  (b)  Award Document. All Performance Units and Performance Shares shall be
evidenced by an Award Document.  The Award Document shall specify the initial
value of the Award, the performance goals and the Performance Period, as the
Committee shall determine, and which are not inconsistent with the terms and
provisions of the Plan.
 
9.2.  Value of Performance Units/Shares.  Each Performance Unit shall have an
initial value (which may be $0) that is established by the Committee at the time
of grant.  Each Performance Share shall have an initial value equal to the Fair
Market Value of a Share on the grant date.  The Committee shall set performance
goals in its sole discretion which, depending on the extent to which they are
met will determine the number and/or value of Performance Units and/or
Performance Shares that will be paid out to the Participant.  For purposes of
this Section 9, the time period during which the performance goals must be met
shall be called a Performance Period.  Performance Shares not in excess of five
percent of the number of shares that may be issued with respect to Awards of
Performance Shares, as provided in Section 4.1, may have a Performance Period as
determined by the Committee in its sole discretion, and any other Performance
Shares shall have a Performance Period, as determined by the Committee, of not
less than one year.
 
9.3.  Earning of Performance Units/Shares.  Subject to the terms of the Plan,
after the applicable Performance Period has ended, the holder of Performance
Units and/or Performance Shares shall be entitled to receive payout on the
number and value of Performance Units and/or Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved, as
established by the Committee.
 
9.4.  Form and Timing of Payment of Performance Units/Shares.  Except as
provided below, payment of earned Performance Units and/or Performance Shares
shall be made in a single lump sum as soon as reasonably practicable following
the close of the applicable Performance Period.  Subject to the terms of the
Plan, the Committee, in its sole discretion, may pay earned Performance Units
and/or Performance Shares in the form of cash or in Shares (or in a combination
thereof) which have an aggregate Fair Market Value equal to the value of the
earned Performance Units and/or Performance Shares at the close of the
applicable Performance Period.  Such Shares may be granted subject to any
restrictions deemed appropriate by the Committee.  At the sole discretion of the
Committee, Participants may be entitled to receive any dividends declared with
respect to Shares which have been earned in connection with grants of
Performance Units and/or Performance Shares which have been earned, but not yet
distributed to Participants.
 
9.5.  Termination of Employment or Service as a Director. The Committee, in its
sole discretion, shall set forth in the applicable Award Document the extent to
which the Participant shall have the right to receive payment for Performance
Units and/or Performance Shares following termination of the Participant’s
employment with the Company and/or its Subsidiaries or termination of service as
a Director.  Such provisions need not be uniform among all Performance Units
and/or Performance Shares granted pursuant to the Plan, and may reflect
distinctions based on the reasons for such termination including; but not
limited to, termination for Cause or for Good Reason, or reasons relating to the
breach or threatened breach of restrictive covenants.  Subject to Section 15, in
the event that a Participant’s Award Document does not set forth such
termination provisions, the following termination provisions shall apply:
 
  (a)  Long Service Separation, Death or Disability. Subject to Section 15, if a
Participant’s employment with the Company and/or any Subsidiary or service as a
Director is terminated during a Performance Period due to Long Service
Termination, death or Disability, the Participant shall receive a prorated
payout of the Performance Units and/or Performance Shares, unless the Committee
determines otherwise.  The prorated payout shall be determined by the Committee,
shall be based upon the length of time that the Participant held the Performance
Units and/or Performance Shares during the Performance Period, and shall further
be adjusted based on the achievement of the preestablished performance
goals.  Unless the Committee determines otherwise in the event of a termination
due to death, Disability or Long Service Separation, payment of earned
Performance Units and/or Performance Shares shall be made at the same time as
payments are made to Participants who did not terminate employment during the
applicable Performance Period.
 
  (b)  Other Termination. If a Participant’s employment with the Company and/or
any Subsidiary or service as a Director is terminated during a Performance
Period for any reason other than Long Service Termination, death or Disability
all Performance Units and/or Performance Shares shall be forfeited by the
Participant to the Company.
 
9.6.  Nontransferability.  Except as otherwise provided in a Participant’s Award
Document, Performance Units and/or Performance Shares may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.  Further, except as
otherwise provided in a Participant’s Award Document, a Participant’s rights
under the Plan shall be exercisable during the Participant’s lifetime only by
the Participant or the Participant’s legal representative.
 
9.7.  Acceleration of Vesting.  Notwithstanding anything in this Section 9 to
the contrary, the Committee, in its sole discretion, shall have the authority to
accelerate the vesting of Performance Units and/or Performance Shares at any
time.
 
 
Section 10.
Performance Measures
 
10.1.  Performance Measures.  Unless and until the Committee proposes for
stockholder vote and stockholders approve a change in the general performance
measures set forth in this Section 10, the attainment of which may determine the
degree of payout and/or vesting with respect to Awards to Named Executive
Officers that are designed to qualify for the Performance-Based Exception, the
performance goals to be used for purposes of such grants shall be established by
the Committee in writing and stated in terms of the attainment of specified
levels of or percentage changes in any one or more of the following
measurements: (a) revenue; (b) primary or fully-diluted earnings per Share; (c)
earnings before interest, taxes, depreciation, and/or amortization; (d) pretax
income; (d) cash flow from operations; (e) total cash flow; (f) return on
equity; (g) return on invested capital; (h) return on assets; (i) net operating
profits after taxes; (j) economic value added; (k) total stockholder return; (l)
return on sales; or (m) any individual performance objective which is measured
solely in terms of quantifiable targets related to the Company or the Company’s
business; or any combination thereof.  In addition, such performance goals may
be based in whole or in part upon the performance of the Company, a Subsidiary,
division and/or other operational unit under one or more of such measures.
 
10.2.  Performance Procedures.  The degree of payout and/or vesting of such
Awards designed to qualify for the Performance-Based Exception shall be
determined based upon the written certification of the Committee as to the
extent to which the performance goals and any other material terms and
conditions precedent to such payment and/or vesting have been satisfied.  The
Committee shall have the sole discretion to adjust the determinations of the
degree of attainment of the preestablished performance goals; provided, however,
that the performance goals applicable to Awards which are designed to qualify
for the Performance-Based Exception, and which are held by Named Executive
Officers, may not be adjusted so as to increase the payment under the Award (the
Committee shall retain the sole discretion to adjust such performance goals
upward, or to otherwise reduce the amount of the payment and/or vesting of the
Award relative to the pre-established performance goals).  In the event that
applicable tax and/or securities laws change to permit Committee sole discretion
to alter the governing performance measures without obtaining stockholder
approval of such changes, the Committee shall have sole discretion to make such
changes without obtaining stockholder approval.  In addition, in the event that
the Committee determines that it is advisable to grant Awards which shall not
qualify for the Performance-Based Exception, the Committee may make such grants
without satisfying the requirements of Code Section 162(m) and, thus, which use
performance measures other than those specified above.
 
 
Section 11.
Award Forfeitures
 
11.1.  Forfeiture of Options and Other Awards.  Each Award granted hereunder
shall be subject to the following additional forfeiture conditions, to which the
Participant, by accepting an Award hereunder, agrees.  If any of the events
specified in Section 11.2 occurs (a “Forfeiture Event”), all of the following
forfeitures will result:
 
  (a)  The unexercised portion of any Option, whether or not vested, and any
other Award not then settled (except for an Award that has not been settled
solely due to an elective deferral pursuant to Section 13 by the Participant and
otherwise is not forfeitable in the event of any termination of service of the
Participant) will be immediately forfeited and canceled upon the occurrence of
the Forfeiture Event; and
 
  (b)  The Participant will be obligated to repay to the Company, in cash,
within five business days after demand is made therefor by the Company, the
total amount of Award Gain (as defined herein) realized by the Participant upon
each exercise of an Option or settlement of an Award (regardless of any elective
deferral pursuant to Section 13) that occurred on or after (i) the date that is
six months before the occurrence of the Forfeiture Event, if the Forfeiture
Event occurred while the Participant was employed by the Company or a
Subsidiary, or (ii) the date that is six months before the date the
Participant’s employment by, or service as a Director with the Company or a
Subsidiary terminated, if the Forfeiture Event occurred after the Participant
ceased to be so employed.
 
11.2.  Events Triggering Forfeiture. The forfeitures specified in Section 11.1
will be triggered upon the occurrence of any one of the following Forfeiture
Events at any time during the Participant’s employment by or service as a
Director with the Company or a Subsidiary or during the one-year period
following termination of such employment or service:
 
  (a)  Non-Solicitation.  The Participant, for his or her own benefit or for the
benefit of any other person, company or entity, directly or indirectly, (i)
induces or attempts to induce or hires or otherwise counsels, induces or
attempts to induce or hire or otherwise counsel, advise, encourage or solicit
any person to leave the employment of or the service for the Company or any
Subsidiary, (ii) hires or in any manner employs or retains the services of any
individual employed by or providing services to the Company or any Subsidiary as
of the date of his or her termination of employment, or employed by or providing
services to the Company or any Subsidiary subsequent to such termination, (iii)
solicits, pursues, calls upon or takes away, any of the customers of the Company
or any Subsidiary, (iv) solicits, pursues, calls upon or takes away, any
potential customer of the Company or any Subsidiary that has been the subject of
a bid, offer or proposal by the Company or any Subsidiary, or of substantial
preparation with a view to making such a bid, proposal or offer, within six
months before such Participant’s termination of employment with the Company or
any Subsidiary, or (v) otherwise interferes with the business or accounts of the
Company or any Subsidiary.
 
  (b)  Confidential Information. The Participant discloses to any person or
entity or makes use of any “confidential or proprietary information” (as defined
below in this subparagraph (b)) for his or her own purpose or for the benefit of
any person or entity, except as may be necessary in the ordinary course of
employment with or other service to the Company or any Subsidiary.  Such
“confidential or proprietary information” of the Company or any Subsidiary,
includes, but is not limited to, the design, development, operation, building or
manufacturing of products manufactured and supplied by the Company and its
Subsidiaries, the identity of the Company’s or any Subsidiary’s customers, the
identity of representatives of customers with whom the Company or any Subsidiary
has dealt, the kinds of services provided by the Company or any Subsidiary to
customers and offered to be performed for potential customers, the manner in
which such services are performed or offered to be performed, the service needs
of actual or prospective customers, pricing information, information concerning
the creation, acquisition or disposition of products and services, customer
maintenance listings, computer software and hardware applications and other
programs, personnel information, information identifying, relating to or
concerning investors in the Company or any Subsidiary, joint venture partners of
the Company or any Subsidiary, business partners of the Company or any
Subsidiary or other entities providing financing to the Company or any
Subsidiary, real estate and leasing opportunities, communications and
telecommunications operations and processes, zoning and licensing matters,
relationships with, or matters involving, landlords and/or property owners, and
other trade secrets.
 
11.3.  Agreement Does Not Prohibit Competition or Other Participant
Activities.  Although the conditions set forth in this Section 11 shall be
deemed to be incorporated into an Award, the Plan does not thereby prohibit the
Participant from engaging in any activity, including but not limited to
competition with the Company and its Subsidiaries.  Rather, the non-occurrence
of the Forfeiture Events set forth in Section 11.2 is a condition to the
Participant’s right to realize and retain value from his or her compensatory
Awards, and the consequence under the Plan if the Participant engages in an
activity giving rise to any such Forfeiture Event are the forfeitures specified
herein.  This provision shall not preclude the Company and the Participant from
entering into other written agreements concerning the subject matter of
Sections 11.1 and 11.2 and, to the extent any terms of this Section 11 are
inconsistent with any express terms of such agreement, this Section 11 shall not
be deemed to modify or amend such terms.
 
11.4.  Committee Discretion.  The Committee may, in its sole discretion, waive
in whole or in part the Company’s right to forfeiture under this Section 11, but
no such waiver shall be effective unless evidenced by a writing signed by a duly
authorized officer of the Company.  In addition, the Committee may impose
additional conditions on Awards, by inclusion of appropriate provisions in the
Award Document.  Nothing contained herein shall require the Committee to enforce
the forfeiture provisions of this Section 11.  Failure to enforce these
forfeiture provisions against any individual shall not be construed as a waiver
of the Company’s right to forfeiture under this Section 11.
 
11.5.  Clawback Provision.  Notwithstanding any other provision of the Plan to
the contrary, including Section 16.1 which prohibits material- and adverse
changes to any outstanding Award, any Participant who is an officer of the
Company whose negligent, intentional or gross misconduct contributes to the
Company’s having to restate all or a portion of its financial statements, will
be required to forfeit Awards granted under this Plan and repay the Company the
total amount of Award Gain realized by the Participant upon the exercise of an
Option or settlement of an Award, as determined by the Board of Directors, an
authorized committee, or its designee, pursuant to the Caterpillar Inc.
Guidelines on Corporate Governance Issues, as adopted on February 14, 2007 and
any subsequent amendments.  Any Awards granted under this Plan prior to February
14, 2007 are subject to the provisions of this Section 11.5 only with the
written consent of the Participant.
 
 
Section 12.
Beneficiary Designation
 
12.1.  Beneficiary Designations.  Each Participant under the Plan may, from time
to time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in case of his or
her death before he or she receives any or all of such benefit.  Each such
designation shall revoke all prior designations by the same Participant, shall
be in a form prescribed by the Company, and will be effective only when filed by
the Participant in writing with the Company during the Participant’s
lifetime.  In the absence of any such designation, benefits remaining unpaid at
the Participant’s death shall be paid to the Participant’s estate.
 
Section 13.
Deferrals
 
13.1.  Deferrals.  The Committee may permit a Participant to defer such
Participant’s receipt of the payment of cash or the delivery of Shares that
would otherwise be due to such Participant upon the exercise of any Option or by
virtue of the lapse or waiver of restrictions with respect to Restricted Stock,
or the satisfaction of any requirements or goals with respect to Performance
Units/Shares.  If any such deferral election is required or permitted, the
Committee shall, in its sole discretion, establish rules and procedures for such
payment deferrals.  All such deferrals (and rules and procedures) shall be
consistent with Code Section 409A and any other applicable law.
 
 
Section 14.
Rights and Obligations of Parties
 
14.1.  No Guarantee of Employment or Service Rights.  Nothing in the Plan shall
interfere with or limit in any way the right of the Company to terminate any
Participant’s employment at any time, nor confer upon any Participant any right
to continue in the employ of the Company or any Subsidiary.
 
14.2.  Temporary Absence.  For purposes of the Plan, temporary absence from
employment because of illness, vacation, approved leaves of absence, and
transfers of employment among the Company and its Subsidiaries, shall not be
considered to terminate employment or to interrupt continuous employment.
 
14.3.  Participation. No Employee or Director shall have the right to be
selected to receive an Award under the Plan, or, having been so selected, to be
selected to receive a future Award.
 
14.4.  Right of Setoff.  The Company or any Subsidiary may, to the extent
permitted by applicable law, deduct from and set off against any amounts the
Company or Subsidiary may owe to the Participant from time to time, including
amounts payable in connection with any Award, owed as wages, fringe benefits, or
other compensation owed to the Participant, such amounts as may be owed by the
Participant to the Company, although the Participant shall remain liable for any
part of the Participant’s payment obligation not satisfied through such
deduction and setoff.  By accepting any Award granted hereunder, the Participant
agrees to any deduction or setoff under this Section 14.
 
14.5.  Section 83(b) Election.  No election under Section 83(b) of the Code (to
include in gross income in the year of transfer the amounts specified in Code
Section 83(b)) or under a similar provision of the laws of a jurisdiction
outside the United States may be made, unless expressly permitted by the terms
of the Award Document or by action of the Committee in writing before the making
of such election.  In any case in which a Participant is permitted to make such
an election in connection with an Award, the Participant shall notify the
Company of such election within ten days of filing notice of the election with
the Internal Revenue Service or other governmental authority, in addition to any
filing and notification required pursuant to regulations issued under Code
Section 83(b) or other applicable provision.
 
14.6.  Disqualifying Disposition Notification.  If any Participant shall make
any disposition of Shares delivered pursuant to the exercise of an Incentive
Stock Option under the circumstances described in Code Section 421(b) (relating
to certain disqualifying dispositions), such Participant shall notify the
Company of such disposition within ten days thereof.
 
 
Section 15.
Change of Control
 
15.1.  Change of Control.  If a Participant’s employment or service with the
Company and/or any Subsidiary terminates either without Cause or for Good Reason
within the 12 month period following a Change of Control, unless otherwise
specifically prohibited under applicable laws, or by the rules and regulations
of any governing governmental agencies or national securities exchanges:
 
  (a)  Any and all Options and SARs granted hereunder shall become immediately
exercisable, and shall remain exercisable throughout their entire term;
 
  (b)  Any Period of Restriction and other restrictions imposed on Restricted
Stock shall lapse; and
 
  (c)  Unless otherwise specified in an Award Document, the maximum payout
opportunities attainable under all outstanding Awards of Performance Units and
Performance Shares shall be deemed to have been fully earned for the entire
Performance Period(s) as of the effective date of the Change of Control.  The
vesting of all such Awards shall be accelerated as of the effective date of the
Change of Control, and in full settlement of such Awards, there shall be paid
out in cash to Participants within 30 days following the effective date of the
Change of Control the maximum of payout opportunities associated with such
outstanding Awards.
 
 
Section 16.
Amendment, Modification, and Termination
 
16.1.  Amendment, Modification, and Termination.  The Board may amend, suspend
or terminate the Plan or the Committee’s authority to grant Awards under the
Plan without the consent of stockholders or Participants; provided, however,
that any amendment to the Plan shall be submitted to the Company’s stockholders
for approval not later than the earliest annual meeting for which the record
date is after the date of such Board action if such stockholder approval is
required by any federal or state law or regulation or the rules of any stock
exchange or automated quotation system on which the Shares may then be listed or
quoted and the Board may otherwise, in its sole discretion, determine to submit
other amendments to the Plan to stockholders for approval; and provided further,
that, without the written consent of an affected Participant, no such Board
action may materially and adversely affect the rights of such Participant under
any outstanding Award.  The Committee shall have no authority to waive or modify
any other Award term after the Award has been granted to the extent that the
waived or modified term was mandatory under the Plan.
 
 
Section 17.
Withholding
 
17.1.  Tax Withholding.  The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of the Plan.
 
17.2.  Share Withholding.  With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock,
or upon any other taxable event arising as a result of Awards granted hereunder,
the withholding requirement shall be satisfied by the Company withholding Shares
having a Fair Market Value on the date the tax is to be determined equal to the
minimum statutory total tax which would be imposed on the transaction.
 
 
Section 18.
Miscellaneous
 
18.1.  Unfunded Plan.  The Plan is intended to constitute an “unfunded” plan for
incentive and deferred compensation.  With respect to any payments not yet made
to a Participant or obligation to deliver Shares pursuant to an Award, nothing
contained in the Plan or any Award shall give any such Participant any rights
that are greater than those of a general creditor of the Company; provided that
the Committee may authorize the creation of trusts and deposit therein cash,
Shares, other Awards or other property, or make other arrangements to meet the
Company’s obligations under the Plan.  Such trusts or other arrangements shall
be consistent with the “unfunded” status of the Plan unless the Committee
otherwise determines with the consent of each affected Participant.  No such
funding shall be established that would cause an amount to be taxable under Code
Section 409A before it is received by a Participant or cause an amount to be
subject to additional tax under such Section.
 
18.2.  Forfeitures; Fractional Shares.  Unless otherwise determined by the
Committee, in the event of a forfeiture of an Award with respect to which a
Participant paid cash consideration, the Participant shall be repaid the amount
of such cash consideration.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award.  The Committee shall determine whether cash,
other Awards or other property shall be issued or paid in lieu of such
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.
 
18.3.  Compliance with Code Section 162(m).  The Company intends that Options
and SARs granted to Named Executive Officers and other Awards designated as
Awards to Named Executive Officers shall constitute qualified “performance-based
compensation” within the meaning of Code Section 162(m) and regulations
thereunder, unless otherwise determined by the Committee at the time of
allocation of an Award.  Accordingly, the terms of Sections 4.2, 6, 7, 8.5, 8.6,
9 and 10, including the definitions of Named Executive Officer and other terms
used therein, shall be interpreted in a manner consistent with Code Section
162(m) and regulations thereunder.  The foregoing notwithstanding, because the
Committee cannot determine with certainty whether a given Participant will be a
Named Executive Officer with respect to a fiscal year that has not yet been
completed, the Committee may, in its discretion, extend the terms of such
Sections to any Participant that the Committee deems appropriate.  If any
provision of the Plan or any Award Document relating to a Performance Award that
is designated as intended to comply with Code Section 162(m) does not comply or
is inconsistent with the requirements of Code Section 162(m) or regulations
thereunder, such provision shall be construed or deemed amended to the extent
necessary to conform to such requirements, and no provision shall be deemed to
confer upon the Committee or any other person sole discretion to increase the
amount of compensation otherwise payable in connection with any such Award upon
attainment of the applicable performance objectives.
 
18.4.  Gender and Number; Headings.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the
plural.  Headings are included for the convenience of reference only and shall
not be used in the interpretation or construction of any such provision
contained in the Plan.
 
18.5.  Severability.  In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
 
18.6.  Successors.  All obligations of the Company under the Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
merger, consolidation, purchase of all or substantially all of the business
and/or assets of the Company or otherwise.
 
18.7.  Requirements of Law.  The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
 
18.8.  Securities Law Compliance. With respect to “insiders,” transactions under
the Plan are intended to comply with all applicable conditions of Rule 16b-3 or
its successors under the Exchange Act.  To the extent any provision of the Plan
or action by the Committee fails to so comply, it shall be deemed null and void,
to the extent permitted by law and deemed advisable by the Committee.  An
“insider” includes any individual who is, on the relevant date, an officer,
Director or more than 10% beneficial owner of any class of the Company’s equity
securities that is registered pursuant to Section 12 of the Exchange Act, all as
defined under Section 16 of the Exchange Act.
 
18.9.  Governing Law. To the extent not preempted by Federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Illinois without regard to the conflict of law
provisions thereof.
 
This Plan Restatement shall be effective December 19, 2008.